DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3, 6-9, 19-20, and 23-78 are canceled.
Claims 79-83 are newly added.
Claims 1-2, 4-5, 10-18, 21-22 and 79-83 are currently pending.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2019. 
Claims 82-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2019.
Claims 1-2, 4-5, 10-18 and 79-81 are under examination herein.
Claims 1-2, 4-5, 10-18, 79-81 are rejected.
Claims 10 and 18 are objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/403,435 filed 3 October 2016. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 3 October 2016. 

Response to Amendment
The amendment filed on 22 November 2021 has been entered.  

Claim Objections
Claims 10 and 18 are objected to because of the following informalities:    
In claim 10, "camitine" should be amended to "carnitine". 
Claim 18 should be amended to indicate the instructions are part of the kit. Examiner suggests the following amendment: A kit comprising: the reagent of claim 1; and instructions for evaluating xenobiotic metabolism using the reagent.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-12, 18, and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1; previously cited) in view of Petrenko (Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63; 8 December 2020 IDS Document; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claims 1, 2 and 10, Smith discloses determining an effect of a test substance on an activity of a target intracellular component of a permeabilized cell by providing a frozen cell preparation, thawing the cell preparation, contacting the thawed, permeabilized cells with said test substance, and performing an assay for the activity of the intracellular structure or organelle (Smith ¶ 62).  Smith teaches contacting a population of cells with an effective amount of a permeabilizing agent and freezing the cells and permeabilization occurs during the freezing and/or thawing process (Smith ¶ 13).  Smith also teaches the cell stock further comprises an organic buffer (Smith Claim 12) and there may be substantially no cryoprotectant (Smith ¶ 55). 
	Smith teaches the permeabilized cells may be used in any assay which require key components such as co-factors (Smith ¶ 14, lines 4-5), but does not explicitly teach hepatocytes in claim 2 or exogenous drug metabolizing enzyme co-factors in claims 1 and 10.  
	Petrenko teaches a freeze-thaw procedure of rat hepatocytes in the absence of a cryoprotectant results in a sharp inhibition and subsequent washing causes a complete loss of the ability of cells to metabolize the xenobiotic (p-nitroanisole).  In the presence of exogenous NADPH, the rate of p-NA biotransformation is restored (Petrenko Abstract lines 5-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in vitro reagent taught by Smith to incorporate hepatocytes and exogenous drug metabolizing cofactors, such as NADPH, as taught by Petrenko, because exogenous NADPH restores the rate of xenobiotic transformation (Petrenko Abstract lines 5-8) and cryopreservation of hepatocytes offers greater possibilities for long-term preservation of biotransformation activity (Petrenko Pg. 158, Col. 2, lines 1-4).  Petrenko teaches NADPH improves the ability of cryopreserved hepatocytes to metabolize a xenobiotic. Petrenko's cryopreserved cell preparations without cryoprotectants are similar to the cryopreserved cell preparation without cryoprotectant disclosed by Smith; therefore, one of ordinary skill in the art would reasonably expect Petrenko's NADPH and hepatocytes to work in Smith's preparation.
Regarding claim 5, Smith does not teach the metabolically competent cells comprise drug metabolizing enzyme activities. 
Petrenko teaches cytochrome P-450 content (drug metabolizing enzyme) was not different in freshly isolated and cryopreserved cells (Petrenko Pg. 160, Col. 1, ¶ 3, lines 3-6).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith and Petrenko for the same reasons discussed above in claim 1.
	 Regarding claim 11, Smith teaches the frozen cell preparation is preferably stored below −70° C (Smith ¶ 36). 
Regarding claim 12, Smith teaches thawing said cell preparation before performing an assay for the activity of the target component (Smith ¶ 61, lines 3-5).
Regarding claim 18, Smith teaches a kit comprising a frozen cell preparation and optionally the kit comprises instructions for performing an assay according to any, appropriate aspect of the invention (Smith ¶ 81).
Claims 79-81 recite an intended use of the in vitro reagent. Smith in view of Petrenko disclose the in vitro reagent of claim 1; therefore, the limitations of claims 79-81 are inherently disclosed. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1; previously cited) in view of Petrenko (Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63; 8 December 2020 IDS Document; previously cited) as applied to claim 1 above, and further in view of Donato (Donato, M. T. et al., Fluorescence-based assays for Screening Nine Cytochrome P450 (P450) Activities in Intact Cells Expressing Individual Human P450 Enzymes, 2004, Drug Metabolism and Disposition, 32, 699-706; previously cited). This rejection is reiterated from the previous Office action.
Regarding claim 4, Smith and Petrenko do not teach the cells are engineered to contain cytochrome P450 isoforms.
Donato teaches cells engineered to contain P450 isoforms for drug metabolism studies (Donato Pg. 699, Col. 2, ¶ 1, lines 4-8: Recombinant P450 systems are now increasingly used. P450 enzymes heterologously expressed in different cells show catalytic properties comparable with those of human liver microsomes; Pg. 700, Col. 2, ¶ 2, lines 1-3: Immortalized human liver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in vitro reagent taught by Smith and Petrenko to use cells engineered to contain cytochrome P450 isoforms taught by Donato, because P450 enzymes can be produced in large amounts to meet the increasing demand of screening models for drug metabolism research and metabolism of the new molecule (drug) can be easily examined after incubation with each P450-expressing system separately, helping to elucidate the metabolic pathways of the compound (Donato Pg. 699, Col. 2, ¶ 1, lines 9-13). Smith and Petrenko's cell preparations are used for evaluating test substances/xenobiotics. Donato teaches cells engineered to produce P450 would improve evaluation of test substances/xenobiotics; therefore, one of ordinary skill would reasonably expect the combination of Smith and Petrenko's cell preparations with Donato's engineered cells to have the same improved effect in evaluating test substances/xenobiotics. 

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1; previously cited) in view of Petrenko (Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63; 8 December 2020 IDS Document; previously cited) as applied to claim 1 above, and further in view of Li (Li, A., Human hepatocytes: Isolation, cryopreservation and applications in drug development, 2007, Chemico-Biological Interactions, 168(1), 16-29; previously cited). This rejection is reiterated from the previous Office action.
claims 13, 16 and 17, Smith and Petrenko do not teach the in vitro reagent is further added to a mammalian or non-mammalian culture. 
Regarding claim 13, Li teaches co-culturing of hepatocytes and nonhepatic primary cells from other organs in the integrated discrete multiple organ co-culture (IdMOC) may allow the evaluation of multiple organ interactions in drug metabolism and drug toxicity (Li Abstract, lines 10-11) and incorporation of key in vivo factors with the intact hepatocytes in vitro may help predictive human in vivo drug properties (Li Abstract, line 9).
Regarding claim 16, Li teaches the IdMOC (multiple organ co-culture) system can be used for differential cytotoxicity: Evaluation of the toxicity of a substance on different cell types (e.g. cells from different organs) under virtually identical experimental conditions with multiple cell type interactions) (Li Pg. 27, ¶ 3, lines 1-4). 
Regarding claim 17, Li teaches the IdMOC (multiple organ co-culture) system can be used for multiple organ metabolism by evaluating the ultimate metabolic fate of a substance upon metabolism (Li Pg. 27, ¶ 3, lines 9-12). Further, Smith teaches the permeabilized cell preparations can be used in pharmacological characterization (Smith ¶ 147; Table 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in vitro reagent as taught by Smith and Petrenko to further add a mammalian culture/co-culture of nonhepatic primary cells, because the multiple organ co-culture may allow evaluation of multiple organ interactions in drug metabolism and toxicity (Li Abstract, lines 10-11). Smith and Petrenko disclose cryopreserved cell preparation of hepatocytes for evaluating test substances and Li discloses using a multiple organ co-culture system in evaluating the multiple organ interactions in drug metabolism. One of ordinary skill would reasonably expect this combination to be successful, because Li teaches the co-culture system using the same hepatocytes present in Smith and Petrenko.

	
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20110165601A1; previously cited) in view of Petrenko (Petrenko, A, et al., Inhibition of biotransformation of xenobiotic p-nitroanisole after cryopreservation of isolated rat hepatocytes, 1993, Cryobiology, 30(2):158-63; 8 December 2020 IDS Document; previously cited) and Li (Li, A., Human hepatocytes: Isolation, cryopreservation and applications in drug development, 2007, Chemico-Biological Interactions, 168(1), 16-29; previously cited) as applied to claim 13 above, and further in view of Jemnitz (Jemnitz, K. et al., Comparative study in the Ames test of benzo[a]pyrene and 2-aminoanthracene metabolic activation using rat hepatic S9 and hepatocytes following in vivo or in vitro induction, 2004, Mutagenesis, 19(3), 245-250; previously cited). This rejection is reiterated from the previous Office action.
Regarding claims 14-15, Smith, Petrenko and Li teach the in vitro reagent and evaluation of toxicity on cell culture (Li Pg. 27, ¶ 3, lines 1-4), but do not teach the non-mammalian culture comprises Salmonella bacteria used in an Ames Salmonella histidine reversion assay (Ames test) for genotoxicity.
	Jemnitz teaches Salmonella bacteria used in an Ames test with hepatocytes (Jemnitz Abstract lines 9-11: Primary rat hepatocytes were used for in vitro induction and were used as the activating system in the Ames test; Pg. 255, Col. 2, § Mutagenesis assay: Bacterial strains. Salmonella typhimurium strains TA98 and TA100 were obtained from Bruce N. Ames). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the in vitro reagent as taught by Smith and Petrenko to add it to the non-mammalian culture as taught by Jemnitz, because bacterial mutagenicity assays (the Ames test) have been in use for more than two decades and they are used to both elucidate the biochemical mechanism of mutagenesis and to screen for the genotoxicity of pharmaceuticals and environmental pollutants (Jemnitz Pg. 245, Col. 2, ¶ 3, lines 1-5). This modification would have had a reasonable expectation of success, because Smith, Petrenko, and Li disclose a co-culture system for evaluating multiple organ interactions in test .


Response to Arguments
Applicant's arguments, filed 30 October 2021, regarding the rejection of claims 1-2, 4-5 and 10-18 as being unpatentable over Smith in view of Petrenko have been fully considered but they are not persuasive. Applicant traversed the rejection by arguing Smith and Petrenko present contradictory teachings because Smith states the need to reduce handling cells after thawing, whereas Petrenko discloses the addition of NADPH to frozen-thawed hepatocytes (Arguments Pg. 7, ¶ 3). 
As per MPEP 2145.X.D., a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. Smith's disclosure recites a benefit of reduction in handling by not needing to wash and resuspend cells or remove detrimental compounds (Smith [73]), but does not constitute teaching away from the addition of NADPH to frozen-thawed hepatocytes. 

Applicant asserts the teachings of Petrenko are not consistent with Smith (Arguments Pg. 8, ¶ 1), because Petrenko discloses a freeze-thaw procedure in the absence of a cryoprotectant results in a sharp inhibition and subsequent washing causes a complete loss of 
In regards to this argument, Smith [167] only refers to the activity of calcium uptake of myocytes. Petrenko's disclosure relates to the cryopreservation of hepatocytes. One of ordinary skill would still be motivated to add exogenous NADPH for the restoration of hepatocyte metabolism.

Applicant further argues the rejection by stating Petrenko and Smith disclose freezing of cells in liquid nitrogen, whereas the instant claims recite storage at less than -80°C up to -20°C or -10°C (Arguments Pg. 8, ¶ 2 – Pg. 9, ¶ 2). 
Instant claim 11 recites the storage temperature of the reagent. While Petrenko and Smith do disclose freezing of the cells in liquid nitrogen, Smith discloses an embodiment of the storage temperature below -70 C. Therefore, the claim limitation is met and the rejection is maintained.

Pertinent Prior Art
	Stephenne (Stéphenne X, et al., Hepatocyte cryopreservation: is it time to change the strategy?, 2010, World Journal of Gastroenterology, 16(1):1-14) discloses addition of S-adenosylmethionine to the cryopreservation medium, to avoid glutathione and viability decrease during cold preservation or cryopreservation (of hepatocytes) in liquid nitrogen (Pg. 6, Col. 2, ¶ 2). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        



/OLIVIA M. WISE/Primary Examiner, Art Unit 1631